91 F.3d 170
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ROBERT TYER AND ASSOCIATES, INC. d/b/a Aeration Research Co.(rights transferred to Robert R. Tyer),Plaintiff/Counterdefendant-Appellant,andRobert R. Tyer, Sanctioned Party-Appellant,v.ENVIRONMENTAL DYNAMICS, INC., Defendant/Counterclaimant-Appellee.
No. 95-1270, 96-1324.
United States Court of Appeals, Federal Circuit.
June 11, 1996.
ON MOTION
ORDER

1
Robert Tyer and Associates, Inc. d/b/a Aeration Research Co. and Robert R. Tyer (collectively Tyer) file a notice stating that they have voluntarily dismissed their bankruptcy petitions.  Tyer moves for reinstatement of the above-captioned appeals in accordance with this court's July 14, 1995 and May 9, 1996 orders.*


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Appeal nos. 95-1270, 96-1324 are reinstated.


4
(2) Tyer's brief is due within 60 days of the date of filing of this order.



*
 On July 14, 1995, this court dismissed appeal no. 95-1270 without prejudice to reinstatement within 30 days after the automatic stay was lifted or after Aeration's bankruptcy proceeding concluded.  On May 9, 1996, we consolidated appeal nos. 95-1270 and 96-1324 and dismissed appeal no. 96-1324 without prejudice to Tyer reinstating both appeals within 30 days after the stay was lifted or Tyer's bankruptcy proceeding was concluded.  See Fed.Cir.R. 47.10